KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
PO Box 19699
Portland, Oregon 97280
Telephone: (503) 251-0707
Fax: (844) 895-7503
Attorney for Plaintiff

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

MARGARET M.                                           Civil No.: 3:19-CV-02019-MC
for JULIE H., Deceased
                                                      ORDER RE: ATTORNEY FEES
                 Plaintiff,                           PURSUANT TO THE EQUAL
                                                      ACCESS TO JUSTICE ACT (EAJA)
           vs.

COMMISSIONER,
Social Security Administration,

             Defendant.
____________________________________
      Based upon a review of the file herein, and noting the stipulation of the parties, it is hereby

ORDERED that the plaintiff, MARGARET M. For JULIE H., Deceased, on behalf of her attorney,

Karen Stolzberg, is hereby entitled to an award of fees under the EQUAL ACCESS TO JUSTICE

ACT, 28 U.S.C. § 2412 et. seq., in the amount of $11,757.37, plus $400.00 in costs for the filing fee

at the US District Court, or $12157.37.

         The parties agree that if it is determined that plaintiff’s EAJA fees are not subject to any

offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA fees

shall be made payable to Karen Stolzberg, and mailed to her office at PO Box 19699; Portland, OR

97280.

                  6/8/2021
         DATED _______________________


                                                   s/Michael
                                                ______       J. McShane
                                                       ______________________________
                                                UNITED STATES DISTRICT JUDGE

Presented by:
ORDER RE: EAJA FEES
PAGE 1
KAREN STOLZBERG
Attorney for Plaintiff




ORDER RE: EAJA FEES
PAGE 2
